Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered May 6, 2003, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel. Viewing the record as a whole, the defendant received meaningful representation (see People v Baldi, 54 NY2d 137 [1981]).
Further, the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress certain physical evidence for the reasons stated on the codefendant’s appeal (see People v Haynes, 16 AD3d 434 [2005]). Florio, J.P., Crane, Ritter and Fisher, JJ., concur.